Case: 18-31235      Document: 00515112390        Page: 1     Date Filed: 09/10/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-31235                            FILED
                                 Conference Calendar                September 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

RICHARD ALAN SMITH,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 6:17-CR-327-6




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Richard Smith has moved to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-31235    Document: 00515112390    Page: 2   Date Filed: 09/10/2019


                                No. 18-31235

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Smith has not filed
a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                      2